


109 HR 6307 IH: To require the Commissioner of Labor Statistics to

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6307
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Tierney (for
			 himself, Mr. Capuano,
			 Mr. Conyers,
			 Mr. Delahunt,
			 Mr. Frank of Massachusetts,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Ms. Jackson-Lee of Texas,
			 Mr. Kucinich,
			 Mr. Markey,
			 Mr. McGovern,
			 Mr. Meehan,
			 Mr. Meeks of New York,
			 Ms. Millender-McDonald,
			 Mr. George Miller of California,
			 Mr. Nadler,
			 Mr. Olver,
			 Mr. Owens,
			 Mr. Pallone,
			 Mr. Rangel,
			 Mr. Rothman,
			 Mr. Ruppersberger,
			 Mr. Serrano,
			 Mr. Stark,
			 Ms. Wasserman Schultz,
			 Mr. Wexler,
			 Ms. Woolsey, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Education and the Workforce,
			 and in addition to the Committees on Ways
			 and Means, Financial
			 Services, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the Commissioner of Labor Statistics to
		  develop a methodology for measuring the cost of living in each State, and to
		  require the Comptroller General to determine how certain Federal benefits would
		  be increased if the determination of those benefits were based on that
		  methodology.
	
	
		1.Short titleThis Act may be cited as the Cost of
			 Living Fairness Act of 2006.
		2.Cost of living
			 methodology
			(a)In
			 generalThe Commissioner of Labor Statistics shall develop a
			 methodology for determining the cost of living in each State, which accounts
			 for the costs of housing, goods, and services.
			(b)Elements of
			 methodologyThe methodology developed under this section shall
			 include indices for measuring the cost of living in a State.
			(c)ReportNot
			 later than 12 months after the date of enactment of this Act, the Commissioner
			 of Labor Statistics shall transmit to the Congress and the Comptroller General
			 a report that contains the methodology developed under this section.
			3.Study by
			 comptroller general
			(a)In
			 generalThe Comptroller General shall conduct a study in which
			 the methodology developed under section 2 is applied to determine how Federal
			 benefits provided to beneficiaries in each State under the programs described
			 in subsection (b) would be distributed if—
				(1)the cost of living
			 in each State, as determined under the methodology, were a factor in the
			 determination of such benefits; and
				(2)the methodology
			 were applied so that Federal benefits vary only to the extent that such
			 determination would result in an increase of benefits to beneficiaries in a
			 State.
				(b)Included Federal
			 benefit programsThe study under subsection (a) shall include a
			 determination of any increases in benefits provided under all Federal programs
			 that provide vouchers, coupons, cash grants, or cash reimbursements to a
			 beneficiary based on the beneficiary’s income.
			(c)ReportNot
			 later than 1 year after the date of receipt of the report from the Commissioner
			 of Labor Statistics under section 2(c), the Comptroller General shall transmit
			 a report to the Congress that contains the following:
				(1)The results of the
			 study conducted under subsection (a).
				(2)A
			 description of the increases in benefits determined under subsection
			 (b).
				(3)A
			 description of any additional data that should be obtained and considered to
			 confirm or improve those results and determinations.
				(4)Recommendations
			 for any changes in the methodology developed under section 2 that would ensure
			 more accurate determination of the cost of living in a State, including any
			 appropriate changes in the indices that should be used to measure such
			 cost.
				(5)An estimate of the
			 costs to the Federal Government of using the methodology developed under
			 section 2 to determine Federal benefits under the programs referred to in
			 subsection (b) of this section, including any change in such costs that would
			 result from implementing the recommendations made under paragraph (4) of this
			 subsection.
				(6)Recommendations
			 for any changes in law that are necessary or appropriate to ensure that the
			 cost of living in a State, as determined under the methodology developed in
			 section 2, is a factor in the determination of Federal benefits provided to
			 beneficiaries in that State under the programs described in subsection (b), but
			 only to the extent that such determination would result in an increase of
			 benefits to beneficiaries in a State.
				4.Authorization of
			 AppropriationsFor the purpose
			 of carrying out this Act, there are authorized to be appropriated to the
			 Commissioner of Labor Statistics $1,000,000 for fiscal year 2007.
		
